DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed11/16/2021 has been entered. Claims 1, 6, 8 have been amended and claims 5, 11 have been cancelled. Therefore, claims 1-4, 6-10, 12-16 are now pending in the application.

Allowable Subject Matter
Claims 1-4, 6-10, 12-16 are allowed.
The closest prior art Hobbs et al. (US — 2018/0283600 A1) discloses Accessory e.g. Expandable Socket for Forming Adjustable Stand or Grip comprising:
a top (104, Fig: 1A-1B) and bottom disc (106, Fig: 1A-1B);
a plurality of individual flexible flanges (112, Fig: 1A-1B) extending from said top disc (104) through respective portals in said bottom disc (106, Fig: 1a-1B);
wherein each of said plurality of individual flexible flanges extends further or less far into said respective portals in said bottom disc when said top and bottom disc are rotated relative to one another (Fig: 1A is expanded state and Fig: 1B is compressed or closed state, Operation of socket, [[0020]-[0021], Fig: 1A-1C).
However, prior art fails to disclose wherein each of said respective portals in said bottom disc have an elliptical and non-circular cross-section (Claim 1) and wherein each 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657